UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-4767


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL RAY JESSUP, a/k/a Michael Gray Jessup,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:10-cr-00351-NCT-1)


Submitted:   March 15, 2012                 Decided:   March 19, 2012


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, William S.
Trivette, Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Angela H. Miller, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael Ray Jessup pled guilty to being a felon in

possession of a firearm.              The district court sentenced him to

188 months’ imprisonment.             Jessup contends on appeal that the

sentence is unreasonable because it is greater than necessary to

accomplish the goals of 18 U.S.C. § 3553(a) (2006).                             We find

that the sentence is reasonable and therefore affirm.

            We review a sentence imposed by a district court for

reasonableness,         applying      a    deferential          abuse-of-discretion

standard.       Gall v. United States, 552 U.S. 38, 46, 51 (2007).

Such review requires consideration of both the procedural and

substantive reasonableness of a sentence.                     Id. at 41; see United

States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009).

            The district court followed the necessary procedural

steps in sentencing Jessup, appropriately treated the Sentencing

Guidelines as advisory, properly calculated and considered the

applicable Guidelines range, and weighed the relevant 18 U.S.C.

§ 3553(a) factors.         We examine the substantive reasonableness of

a    sentence   under    the    totality       of   the   circumstances.          United

States v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007).                        Here, the

district    court       considered     the      relevant       sentencing       factors,

specifically      noting       that   Jessup        had   a    history    of    violent

offenses, that he posed a significant danger when in possession

of    firearms,   and    that,     upon   his       arrest,    he   had   the   shotgun

                                           2
strapped to his leg and he was also in possession of a sheath

knife.

                This     court    accords    a       sentence       within      a     properly

calculated        Guidelines        range       an     appellate         presumption       of

reasonableness.           United States v. Mendoza-Mendoza, 597 F.3d 212,

216 (4th Cir. 2010).               Such a presumption is rebutted only by

showing “that the sentence is unreasonable when measured against

the [§ 3553(a)] factors.”                 United States v. Montes-Pineda, 445

F.3d     375,     379     (4th     Cir.    2006)       (internal         quotation       marks

omitted).        We conclude that the district court’s consideration

of    the   §    3553(a)        factors   and    imposition         of    the       188-month,

within-Guidelines sentence was reasonable and not an abuse of

discretion.        See Gall, 552 U.S. at 41; United States v. Allen,

491    F.3d       178,     193     (4th     Cir.      2007)     (applying            appellate

presumption of reasonableness to within-Guidelines sentence).

                Accordingly,       we   affirm       the   188-month      sentence.         We

dispense        with     oral     argument      because       the    facts      and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                      AFFIRMED




                                             3